Citation Nr: 0940041	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-16 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastroesophageal reflux disease (GERD), 
to include as due to undiagnosed illness. 

2. Entitlement to service connection for disability 
manifested by tingling and numbness of the hands, arms, legs, 
and feet, to include as due to undiagnosed illness. 

3. Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 

4. Whether new and material evidence has been submitted to 
reopen the claim of service connection for aching and 
swelling of the joints, to include due to undiagnosed 
illness. 

5. Whether new and material evidence has been submitted to 
reopen the claim of service connection for asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran had active duty from December 1990 to July 1991, 
plus additional time in the Army Reserve.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama. 

The issues of whether new and material evidence has been 
submitted to reopen the claims of service connection for 
asthma and aching and swelling to include as due to 
undiagnosed illness being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. Neither GERD or tingling/numbness of extremities were 
manifest during service.

2. Gastrointestinal complaints are attributable to a known 
clinical diagnosis of GERD; complaints of tingling/numbness 
of the extremities have been attributable to a known clinical 
diagnosis of paresthesia caused by spinal impingement. 

3. GERD and tingling/numbness of the extremities are 
unrelated to service.

4. The Veteran did not engage in combat with the enemy. 

5. The claimed stressors upon which PTSD was based are 
uncorroborated.

6. An acquired psychiatric disorder, separate from PTSD, was 
not shown in service, or for many years thereafter; 
depression and a cognitive disorder are unrelated to active 
service. 


CONCLUSIONS OF LAW

1. A gastrointestinal disorder, claimed as GERD, was not 
incurred in or aggravated by service, nor is it shown to be 
due to undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War. 38 
U.S.C.A. §§ 1110, 1111, 1117, 1131, 1132, 5103, 5103A, 
5107(b) (West 2002 & Supp 2009); 38 C.F.R. §§ 3.15, 3.303, 
3.317 (2009).

2. A disability manifested by tingling and numbness of the 
hands, arms, legs, and feet was not incurred in or aggravated 
by service, nor is it shown to be due to undiagnosed illness 
as a result of service in the Southwest Asia theater during 
the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 
1132, 5103, 5103A, 5107(b) (West 2002 & Supp 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2009).

3. An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active duty service. 38 U.S.C.A. 
§§ 1110, 1154(a), 5103(a), 5103A, 5107(b) (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002). If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009). 

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2009).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011. 38 
U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. § 3.317(a)(1) 
(2009).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War. See 
38 C.F.R. § 3.317. A "qualifying chronic disability" 
includes: (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi- 
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection. 3 8 U.S.C.A. § 1117(a)(2) (West 2002); 
38 C.F.R. § 3.317(a)(2)(i) (2009).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  

The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest. A disability referred to in this section shall be 
considered service connected for the purposes of all laws in 
the United States. 38 C.F.R. § 3.317(a)(2), (5) (2009).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c) (2009).

With claims for service connection for a qualifying chronic 
disability under 
38 C.F.R. § 3.317, the Veteran is not required to provide 
competent evidence linking a current disability to an event 
during service. Gutierrez v. Principi, 19 Vet. App. 1 (2004). 
When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code. 
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis. The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317. VAOPGCPREC 8-98.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

GERD and Tingling/Numbness of Extremities

The Board will first consider the Veteran's claims on a 
direct service-connection basis. Service treatment records do 
not reflect that he developed gastrointestinal symptomatology 
or tingling/numbness of the extremities in service. He was 
discharged in July 1991, but there is no separation 
examination of record. 

Next, post-service evidence does not reflect reported 
symptomatology associated with GERD or tingling and numbness 
of the hands, arms, legs or feet for several years after 
service discharge. Specifically, the Veteran was first 
diagnosed with GERD in February 1999. In October 2001, the 
first complaints of tingling of both hands, feeling like 
needle pricks was made. During a Persian Gulf War examination 
in November 2004, the examiner diagnosed paresthesia 
(tingling and numbness) in the hands, arms, legs, and feet, 
and attributed it to spinal cord impingement.  

These are the first incidents of recorded symptomatology 
related to GERD and tingling/numbness, coming many years 
after discharge.  Therefore, the medical evidence does not 
reflect continuity of symptomatology. 

	In addition to the absence of documented post-service 
symptomatology related to GERD or tingling/numbness for many 
years, the evidence includes the Veteran's statements 
asserting continuity of symptoms.  
	
The Veteran asserted in his May 2007 RO hearing testimony 
that he began to have GERD in 1994 or 1995. He related that 
he had a "little problem" on active duty, but not bad. He 
stated that he was treated for GERD at a private medical 
facility, and that no physician had ever attributed GERD to 
anything. The private treatment records show treatment and 
diagnosis for GERD in February 1999. 

He also testified that he began having numbness and tingling 
in his extremities within three to six months after his 
return from the Persian Gulf (1991-1992). He also testified 
that he believed that the tingling and numbness occurred as a 
result of his exposure to oil fires in the Persian Gulf. He 
stated that no physician had given him a diagnosis for his 
condition of tingling/numbness. 
	
	The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to GERD and tingling/numbness after he was discharged from 
the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  

Specifically, the Board emphasizes the gap between discharge 
from active duty service (1991) and initial reported symptoms 
related to GERD (1999) and tingling and numbness of the upper 
and lower extremities (2001). As such, the evidence does not 
support the claim based on continuity of symptomatology. See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

The Board has weighed the statements of the Veteran against 
the absence of documented complaints or treatment for over 8 
years following active duty discharge for GERD and 10 years 
post service for tingling/numbness of his extremities, and 
finds his more current recollections as to symptoms 
experienced in the distance past, made in connection with 
claims for benefits as less probative. Therefore, continuity 
has not here been established, either through the competent 
evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints. In this case, there is simply no 
competent evidence of record causally relating his GERD and 
tingling and numbness related symptomatology to active 
service, despite his contentions to the contrary. 

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorders 
and active duty service.  While the Board reiterates that he 
is competent to report symptoms as they come to him through 
his senses, GERD and paresthesia due to spinal cord 
impingement are not the types of disorders that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

Thus, the requirement necessary to establish a medical nexus 
for service connection has not been met. Accordingly, the 
Board finds that a grant of direct service connection on a 
nonpresumptive basis for GERD or tingling/numbness of the 
extremities is not warranted.

The Board will now consider the Veteran's central contention 
that GERD and/or tingling/numbness of the extremities are 
manifestations of an undiagnosed illness incurred in the 
Persian Gulf.  After a review of the record, the Board finds 
that the provisions of 38 C.F.R. § 3.317 do not support a 
grant of benefits.  As noted above, the presumption under 38 
C.F.R. § 3.317 only operates where the evidence demonstrates 
an undiagnosed illness, i.e., one that is not attributed to 
any known clinical diagnoses.

Here, the evidence of record contains diagnoses of GERD and 
paraesthesia of the upper and lower extremities, probably the 
result of spinal cord impingement.  No medical professional 
has indicated that the symptoms are not associated with a 
known clinical diagnosis.

In considering the Veteran's statements asserting that GERD 
and tingling/numbness of the extremities are the result of an 
undiagnosed illness, the Board notes that, as a lay person, 
he is not competent to offer opinions on medical diagnosis of 
causation, and the Board may not accept unsupported lay 
speculation with regard to these medical issues.

Therefore, since the competent evidence of record has 
associated the Veteran's symptomatology with known clinical 
diagnoses of GERD and paresthesia of the upper and lower 
extremities due to spinal cord impingement, the Board finds 
that the evidence does not support entitlement to presumptive 
service connection under 38 C.F.R. § 3.317.

In conclusion, the competent evidence of record fails to show 
that the Veteran's complaints of GERD and tingling and 
numbness of the hands, arms, legs and feet, are causally 
related to active service. Moreover, as his current disorders 
are attributable to known clinical diagnoses, a grant of 
presumptive service connection under 38 C.F.R. § 3.317 is 
precluded. As the preponderance of the evidence is against 
his claims for service connection for GERD and 
tingling/numbness of the extremities, the benefit of the 
doubt rule is not applicable.

PTSD

In addition to the laws and regulations outlined above, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred. 38 C.F.R. § 3.304(f). 

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of service, his or her lay testimony alone may establish the 
occurrence of the claimed inservice stressor. Id. 

On the other hand, if the veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's testimony alone does not suffice 
to establish the occurrence of the alleged stressor; instead, 
the veteran must corroborate his testimony by credible 
supporting evidence. See Stone v. Nicholson, 480 F.3d 1111 
(Fed. Cir. 2007) (finding error in the Board determination 
that a non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those statements). 

The phrase "engaged in combat with the enemy" requires that 
a veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit or instrumentality. 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 
Vet. App. 149 (2003); see Sizemore v. Principi, 18 Vet. App. 
264, 273-74 (2004). 

In this case, the evidence of record does not reflect any 
awards, citations, or decorations denoting the Veteran having 
served in combat in the Persian Gulf. His DD 214 indicates a 
MOS of a helicopter repairer and his personnel records 
indicate that he was a helicopter crew chief. Because his own 
statements do not establish that he personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events, and instead his 
reported stressors must be verified. 

Post-service treatment records indicate a diagnosis of PTSD 
by a July 2005 VA psychiatric consultation and May 2008 
private psychologist. The VA examiner diagnosed PTSD and a 
cognitive disorder in July 2005. He did not indicate any 
stressors, and as such, his diagnosis of PTSD does not meet 
the standard set forth in 38 C.F.R. § 3.304(f), as there were 
no stressors stated, so there were no stressors to be 
corroborated. 

The May 2008 examination performed by the private 
psychologist, indicated stressors that, after the Persian 
Gulf War, the Veteran stated that he was exposed to the 
aftermath of battle seeing tanks and trucks blown up, parts 
of bodies blown up, and bodies lying in vehicles. He stated 
that he went into rooms where people had been murdered, 
executed, and blood splatters had been everywhere, with an 
undesirable smell. 

He described a SCUD attack which was scary, and that a SCUD 
hit where he was supposed to be, killing about 29 to 30 
people as a result of the attack and they were in the unit 
adjoining his. He also remembered going down Blood Alley, 
which he described as one big junkyard, with bodies that had 
been there for days. PTSD was diagnosed. 

The Board notes that the described incidents must meet 
certain criteria to qualify as a stressor. There are two 
requirements for a stressor to be sufficient for PTSD: (1) a 
person must have been "exposed to a traumatic event" in 
which "the person experienced, witnessed, or was confronted 
with an event or events that involved actual or a threatened 
death or serious injury, or a threat to the physical 
integrity of self or others" and (2) "the person's response 
[must have] involved intense fear, helplessness, or horror." 
Cohen v. Brown, 10 Vet. App. at 141 (1997) (quoting 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTALDISORDERS 32 (4th 
ed. 1994)).

In this case, VA was unable to verify the claimed stressors. 
The incidents that the Veteran discussed with the private 
psychologist as stressors were not capable of corroboration. 
He spoke of a SCUD attack that occurred where he was supposed 
to be, but he did not indicate knowledge of any of the 
claimed casualties. He was not directly involved in the 
incident. "Near-misses" are not the type of stressors 
anticipated by the regulations. Similarly, witnessing rooms 
with scattered blood where he stated that people died, the 
aftermath of battle with body parts in vehicles, and going 
down Blood Alley, are claimed stressors incapable of 
verification.

Although the private psychologist related the Veteran's PTSD 
to an in-service stressor, the events cannot be verified. As 
the preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule is not applicable, and the 
appeal is denied.

In making such determinations, the Board has also considered 
the Veteran's statements asserting a nexus between his 
symptoms he claims as PTSD and his active duty service in the 
Gulf War. As previously stated, competency differs from 
credibility of the evidence. While he is competent to report 
symptoms as they come to him through his senses, PTSD is not 
the type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis. With respect 
to the claim for PTSD, a diagnosis of PTSD is shown but he is 
not competent, by his testimony alone, to corroborate his 
claimed stressors. 

The Board has weighed the Veteran's statements against the 
competent evidence of record and attaches greater probative 
weight to the clinical findings than to his statements. The 
clinical findings are devoid of corroborated stressors. As 
such, his appeal is denied.

The Board additionally observes that, although the Veteran is 
claiming entitlement to service connection for PTSD, records 
in the claims file indicate that he has been diagnosed with a 
cognitive disorder and depression. The Board acknowledges 
that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record. Clemons v. Shinseki, 23 
Vet. App. 1 (2009). 

The Court noted that "multiple medical diagnoses or 
diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims," and that 
because a lay claimant is only competent to report symptoms 
and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms. Id. at 6-7.

However, because the competent evidence does not causally 
relate the Veteran's cognitive disorder or depression to 
active service, there was no treatment for a cognitive 
disorder or depression in service, and there is no record of 
either disorder for many years following service, service 
connection for a cognitive disorder and depression is not 
warranted. See 38 C.F.R. § 3.303 (2009); Pond v. West, 12 
Vet. App. 341, 346 (1999). 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2). 
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless. 
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in March 2002 for service connection for 
GERD and tingling and numbness of the extremities and 
May 2007 for PTSD that fully addressed all notice elements. 
The letters were sent prior to the initial RO decisions in 
this matter. The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence. Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in May 2007, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date. With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issues on appeal.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b). 

Next, VA has a duty to assist a veteran in the development of 
the claim. This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary. See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination should be 
provided or medical opinion obtained, there are four factors 
to consider: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; (3) 
an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim. 

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation. McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). First, 
the RO has obtained VA treatment records and the Veteran has 
submitted private treatment records and medical records on 
behalf of the claims. 

Moreover, the Board finds that a VA examination is not 
warranted. Given the absence of in-service evidence of 
chronic manifestations of PTSD or an acquired psychiatric 
disorder on appeal, the absence of identified symptomatology 
for major depression for many years after separation, and no 
competent evidence of a nexus between service and the 
Veteran's claimed disorders, a remand for a VA examination 
would unduly delay resolution.

Further, his statements as to continuity of symptomatology 
are found to lack credibility given the specific findings of 
no abnormal psychiatric findings for many years after service 
separation. In addition, the Board finds that the medical 
evidence of record is sufficient to make a decision on the 
claim. Therefore, remand for a VA examination is not 
warranted. As such, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claims. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained. Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of these claims. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a gastrointestinal disorder, claimed 
as GERD, to include as due to undiagnosed illness is denied. 

Service connection for disability manifested by tingling and 
numbness of the hands, arms, legs, and feet, to include as 
due to undiagnosed illness, is denied. 

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.


REMAND

The Board presently undertakes no review of the RO's 
determination that new and material evidence had not been 
submitted that is sufficient to reopen the claims of service 
connection for asthma and service connection for aching and 
swelling of the joints, to include as due to undiagnosed 
illness. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA requires, in the context of a 
claim to reopen on the basis of new and material evidence, 
that VA examine the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
the type of evidence and information that would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial. Failure to provide this notice is 
generally prejudicial. Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Veteran was not informed in a VCAA letter of the bases 
for the denial of the prior claims of service connection for 
asthma and service connection for aching and swelling of the 
joints, to include as due to undiagnosed illness in 
accordance with Kent.

With respect to the Veteran's Reserve service, the applicable 
laws and regulations permit service connection only for a 
disability resulting from disease or injury incurred in, or 
aggravated coincident with Active duty for training 
(ACDUTRA). See 38 U.S.C.A. § 101(22),(23),(24) (West 2002); 
38 C.F.R. § 3.6 (2009).

In this case, the Veteran indicated that his first asthma 
attack and diagnosis of asthma occurred during his Reserve 
service in 1980 or 1982. This service has not been verified 
and there is no evidence documenting treatment for asthma at 
that time. Since there are no Reserve records substantiating 
whether he had ACDUTRA or evidence showing symptoms of a 
respiratory disorder during ACDUTRA in 1980 or 1982, this 
verification must be done prior to final adjudication of the 
claim.

Based on the foregoing, this case is REMANDED for the 
following:

1. Provide the Veteran with corrective 
notice under the ruling in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), with 
regard to advising him of what evidence 
is needed to substantiate his application 
to reopen his claim of service connection 
for asthma and service connection for 
aching and swelling of the joints, to 
include as due to undiagnosed illness.

2. Contact the National Personnel Records 
Center (NPRC), the Army Reserve unit 
wherein the Veteran served (if the 
Veteran identifies same), or any other 
appropriate agency, to verify all of his 
periods of ACDUTRA. 

All service treatment and personnel 
records during his periods of ACDUTRA 
should be obtained and associated with 
the claims folder. If no service records 
can be found, or if they have been 
destroyed, that fact should be so noted.

3.  Thereafter, readjudicate the issues 
on appeal. If the benefits sought are not 
granted, the Veteran should be provided 
with an appropriate Supplemental 
Statement of the Case (SSOC), which sets 
forth the applicable legal criteria 
pertinent to this appeal. He should be 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


